                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

TIFFANY HUGHES,                           )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )     CASE NO. 2:17-CV-225-WKW
                                          )               [WO]
WAL-MART STORES, EAST, LP;                )
and MICHAEL R. HARRIS,                    )
                                          )
              Defendants.                 )

                   MEMORANDUM OPINION AND ORDER

      Tiffany Hughes seeks information identifying patients who did business at the

Prattville Wal-Mart Pharmacy Counter on July 6, 2016, and who may have heard

Michael Harris’s alleged defamation of Hughes. Wal-Mart refused to turn over that

information in discovery, so Hughes filed a Motion to Compel. (Doc. # 48.) The

Magistrate Judge granted the Motion to Compel. (Docs. # 56, 57.)

      Wal-Mart objects to the Magistrate Judge’s orders. (Doc. # 58.) It argues that

the Health Insurance Portability and Accountability Act of 1996 (HIPAA), Pub. L.

No. 104-191, and the Rules of the Alabama Board of Pharmacy, Ala. Admin. Code

§ 680-x-2.22, shield the identities of Wal-Mart’s pharmacy patients from discovery.

(Docs. # 51, 58.) The court has reviewed the Magistrate Judge’s order and finds it

is not “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A). In fact, the

order would survive de novo review.
       Hughes seeks to discover individually identifiable health information that

federal regulations consider protected under HIPAA. See 45 C.F.R. § 160.103

(2017). And generally, Wal-Mart may not disclose protected health information. Id.

§ 164.502(a). But there are exceptions to that general rule. Id. § 164.502(a)(1).

       One exception, found in 45 C.F.R. § 164.512(e), permits the disclosure of

protected health information during judicial proceedings:

       (1) Permitted disclosures. A covered entity may disclose protected
       health information in the course of any judicial or administrative
       proceeding:

          (i) In response to an order of a court or administrative tribunal,
          provided that the covered entity discloses only the protected health
          information expressly authorized by such order; or

          (ii) In response to a subpoena, discovery request, or other lawful
          process, that is not accompanied by an order of a court or
          administrative tribunal, if . . .

              (B) The covered entity receives satisfactory assurance, as
              described in paragraph (e)(1)(iv) of this section, from the party
              seeking the information that reasonable efforts have been made
              by such party to secure a qualified protective order that meets the
              requirements of paragraph (e)(1)(v) of this section.

Id. § 164.512(e).

       The “qualified protective order” mentioned in § 164.512(e)(1)(ii)(B) is “an

order of a court . . . or a stipulation by the parties to the litigation” that

       (A) Prohibits the parties from using or disclosing the protected health
       information for any purpose other than the litigation or proceeding for
       which such information was requested; and


                                             2
      (B) Requires the return to the covered entity or destruction of the
      protected health information (including all copies made) at the end of
      the litigation or proceeding.

Id. § 164.512(e)(1)(v).

      The Magistrate Judge ordered Wal-Mart to produce the names of patients who

might have witnessed Harris’s alleged defamation of Hughes. (Doc. # 57.) Under

§ 164.512(e)(1)(i), the Magistrate Judge’s order alone lets Wal-Mart disclose the

requested information without violating HIPAA. Alternatively, Wal-Mart could

have disclosed the requested information under § 164.512(e)(1)(ii)(B) by having

Hughes to submit a qualified protective order to the court. That would not have been

difficult because Hughes repeatedly agreed to a protective order. (Doc. # 48, at 3,

5; Doc. # 48-4, at 2, 5–6; Doc. # 61, at 5.) Federal regulations thus make clear that

Wal-Mart may disclose the requested information. Because of the Magistrate

Judge’s orders (Docs. # 56, 57), Wal-Mart must disclose it.

      The Rules of the Alabama Board of Pharmacy do not require otherwise

because the rules specifically permit pharmacies to disclose patient information

without patient authorization if “the law demands.” Ala. Admin. Code § 680-x-

2.22(2)(e). The Magistrate Judge’s order demands disclosure here.

      It is therefore ORDERED that:

      1.     Wal-Mart’s objections (Doc. # 58) are OVERRULED;

      2.     The Motion to Compel (Doc. # 48) is GRANTED;


                                         3
      3.       The orders of the Magistrate Judge (Docs. # 56, 57) are ADOPTED,

except that the deadlines for a joint protective order and for production are modified

below;

      4.       On or before October 26, 2018, Plaintiff and Defendant Wal-Mart shall

file a Joint Motion for a Protective Order that will govern production of customer–

patient information;

      5.       On or before November 2, 2018, Defendant Wal-Mart shall produce to

Plaintiff the names of any people — including Wal-Mart’s customer–patients —

who were at the pharmacy counter on July 6, 2016, when the discussion between

Plaintiff and Defendant Hughes occurred; and

      6.       This case is again REFERRED to the Magistrate Judge under 28 U.S.C.

§ 636 for further proceedings, determinations, and recommendations as may be

appropriate.

      DONE this 15th day of October, 2018.

                                              /s/ W. Keith Watkins
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                          4
